Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of June 3, 2013, by and
among IFMI, LLC (the “Company”), a subsidiary of Institutional Financial
Markets, Inc. (“Parent”), Parent, each of which has its principal place of
business at Cira Centre, 2929 Arch Street, 17th Floor, Philadelphia, PA 19104,
and Lester R. Brafman (the “Executive”).

WHEREAS, the Company wishes to employ the Executive as its President, and the
Executive wishes to accept such employment, on the terms set forth below,
effective as of the date hereof (the “Effective Date”);

NOW THEREFORE, the parties hereto agree as follows:

1. Term. The Company hereby employs the Executive, and the Executive hereby
accepts such employment, for an initial term commencing as of the Effective Date
and continuing through February 28, 2014, unless sooner terminated in accordance
with the provisions of Section 4 or Section 5 (the period during which the
Executive is employed hereunder being hereinafter referred to as the “Term”).

2. Duties; Positions. During the Term, the Executive shall (a) be employed by
the Company as its President, (b) serve as the President of Parent, and (c) have
and perform all duties and responsibilities that are commensurate with such
positions, including those that are assigned to Executive by the Board of
Directors of Parent (the “Board”). The Board may appoint the Executive as Chief
Executive Officer of the Company and Parent at any time.

3. Compensation.

3.1 Base Salary. The Company shall pay the Executive during the Term a base
salary at a minimum rate of $600,000.00 per annum beginning on the Effective
Date (the “Base Salary”), in accordance with the customary payroll practices of
the Company applicable to senior executives. The Compensation Committee of the
Board may periodically review the Executive’s Base Salary and may provide for
such increases therein as it may, in its discretion, deem appropriate. (Any such
increased base salary shall constitute the “Base Salary” as of the time of the
increase.)

3.2 Performance Bonus. During the Term, in addition to the Base Salary, for each
fiscal year of the Company ending during the Term, the Executive shall have the
opportunity to receive an annual bonus in an amount and on such terms to be
determined by the Compensation Committee of the Board (“Performance Bonus”). The
Compensation Committee of the Board shall further have the discretion to grant
Executive other bonuses in such amounts and on such terms as it shall determine
in its sole discretion. Nothing contained in the foregoing shall limit the
Executive’s eligibility to receive any other bonus under any other bonus plan,
stock option or equity–based plan, or other policy or program of Parent or the
Company.



--------------------------------------------------------------------------------

3.3 Equity Incentive Compensation. Executive shall be entitled to participate in
any equity compensation plan of Parent or the Company in which he is eligible to
participate, and may, without limitation, be granted in accordance with any such
plan options to purchase units of Company membership interest, options to
purchase shares of Parent’s common stock (“Common Stock”), shares of restricted
stock, and/or other equity awards in the discretion of the Compensation
Committee of the Board.

3.4 Benefits-In General. The Executive shall be permitted during the Term to
participate in any group life, hospitalization or disability insurance plans,
health programs, retirement plans, fringe benefit programs and other benefits
and perquisites that may be available to other senior executives of the Company
generally, in each case to the extent that the Executive is eligible under the
terms of such plans or programs (collectively, the “Benefits Plans”).

3.5 Vacation. The Executive shall be entitled to vacation of no less than 20
business days per year, to be credited in accordance with ordinary Company
policies.

3.6 Expenses-In General. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement, in accordance with
the Company’s policies regarding such reimbursements. The Company shall also pay
or reimburse the Executive for all attorneys’ fees and other charges of counsel
reasonably incurred by the Executive in connection with the negotiation and
execution of this Agreement, prior agreements, and related agreements and
arrangements, promptly upon presentation of appropriate supporting documentation
and in accordance with the expense reimbursement policy of the Company, up to a
cap of $15,000.

4. Termination upon Death or Disability. If the Executive dies during the Term,
the Term shall terminate as of the date of death, and the obligations of the
Company to or with respect to the Executive shall terminate in their entirety
upon such date except as otherwise provided under this Section 4. If the
Executive is unable to perform substantially and continuously the duties
assigned to him due to a disability (as defined for purposes of the Company’s
long-term disability plan then in effect or, if no such plan is in effect, by
virtue of ill health or other disability) for more than 180 consecutive or
non-consecutive days out of any consecutive 12-month period, the Company shall
have the right, to the extent permitted by law, to terminate the employment of
the Executive upon notice in writing to the Executive. Upon termination of
employment due to death or disability, (i) the Executive (or the Executive’s
estate or beneficiaries in the case of the death of the Executive) shall be
entitled to receive (A) any Base Salary earned through the date of termination,
(B) all other rights and benefits earned and accrued or vested under this
Agreement or under any plan, program, agreement, corporate

 

2



--------------------------------------------------------------------------------

governance document or arrangement of the Company (“Company Arrangements”) prior
to the date of termination, and (C) reimbursement under this Agreement for
expenses incurred prior to the date of termination, in each case in accordance
with the terms and conditions applicable thereto (clauses (A) through
(C) collectively, the “Accrued Benefits”); (ii) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall be entitled to receive a single-sum payment by wire transfer of
immediately available funds in an amount equal to the value of his Base Salary
that would have been paid to him for the remainder of the year in which the
termination occurs; (iii) the Executive (or the Executive’s estate or
beneficiaries in the case of the death of the Executive) shall receive a
single-sum payment by wire transfer of immediately available funds in an amount
equal to (x) $900,000, multiplied by (y) a fraction, the numerator of which is
the number of days in the calendar year through the date of termination and the
denominator of which is 365; (iv) all outstanding unvested equity-based awards
held by the Executive shall fully vest and become immediately exercisable, as
applicable, subject to the terms of such awards; and (v) the Executive (or the
Executive’s estate or beneficiaries in the case of the death of the Executive)
shall have no further rights to any other compensation or benefits hereunder, or
any other rights hereunder (but, for the avoidance of doubt, shall receive such
disability and death benefits as may be provided under the Company Arrangements
in accordance with their terms). Unless the payment is required to be delayed
pursuant to Section 7.14(b) below, the cash amounts payable pursuant to clauses
(i), (ii) and (iii) above shall be paid to the Executive (or the Executive’s
estate or beneficiaries in the case of the death of the Executive) within 60
days following the date of his termination of employment on account of death or
disability. In the event that the 60 day period following such termination spans
two calendar years, the amounts payable to the Executive under this Section 4
shall be paid in the later calendar year.

5. Certain Terminations of Employment; Certain Benefits.

5.1 Termination by the Company for Cause; Termination by the Executive without
Good Reason.

(a) For purposes of this Agreement, “Cause” shall mean the Executive’s:

(i) commission of and indictment for (or formal admission to) a felony, or
commission of and indictment for (or formal admission to) any crime of moral
turpitude, dishonesty, breach of trust or unethical business conduct, or any
crime involving the Company;

(ii) engagement in fraud, misappropriation or embezzlement;

(iii) continued failure to materially adhere to the directions of the Board or
Parent’s or the Company’s written policies and practices; or

(iv) material breach of any of the provisions of Section 6;

 

3



--------------------------------------------------------------------------------

provided, that the Company shall not be permitted to terminate the Executive for
Cause pursuant to clauses (iii) or (iv) above, except (A) on written notice
given to the Executive following the occurrence of any event described in
clauses (iii) or (iv) above, and (B) upon the Board making a determination that
Cause exists after the Executive has been provided with an opportunity (with
counsel of his choice) to contest the determination at a meeting of the Board.

(b) The Company may terminate this Agreement and the Executive’s employment
hereunder for Cause, and the Executive may terminate his employment other than
for Good Reason on at least 30 days’ written notice given to the Company. If the
Company terminates the Executive for Cause, or the Executive terminates his
employment and the termination by the Executive is not for Good Reason in
accordance with Section 5.2, (i) the Executive shall receive Base Salary and
other benefits (including any bonus for a fiscal year completed before
termination and awarded but not yet paid) earned and accrued under this
Agreement prior to the termination of employment (and reimbursement under this
Agreement for expenses incurred prior to the termination of employment); and
(ii) the Executive shall have no further rights to any other compensation or
benefits under this Agreement on or after the termination of employment. Unless
the payment is required to be delayed pursuant to Section 7.14(b) below, the
cash amounts payable to the Executive under this Section 5.1(b) shall be paid to
the Executive in a single-sum payment by wire transfer of immediately available
funds within 60 days following the date of his termination of employment with
the Company pursuant to this Section 5.1(b).

5.2 Termination by the Company without Cause; Termination by the Executive for
Good Reason.

(a) For purposes of this Agreement, “Good Reason” shall mean, unless otherwise
consented to by the Executive:

(i) the material reduction of the Executive’s title, authority, duties and
responsibilities, the assignment to the Executive of duties materially
inconsistent with the Executive’s position or positions as President of Parent
and the Company, or, in the event that the Executive becomes the Chief Executive
Officer of Parent and the Company, the assignment to the Executive of duties
materially inconsistent with the Executive’s position or positions as Chief
Executive Officer of Parent and the Company;

(ii) a reduction in Base Salary to a rate of less than $600,000 per annum;

(iii) the Company’s material breach of this Agreement;

 

4



--------------------------------------------------------------------------------

(iv) Executive is required to relocate his office more than 30 miles outside of
the Borough of Manhattan, New York; or

(v) the Board does not appoint the Executive to the position of Chief Executive
Officer of the Company and Parent by February 28, 2014.

Notwithstanding the foregoing, (i) Good Reason shall not be deemed to exist
unless notice of termination on account thereof (specifying a termination date
no later than 30 days from the date of such notice) is given no later than 30
days after the time at which the event or condition purportedly giving rise to
Good Reason first occurs or arises and (ii) if there exists (without regard to
this clause (ii)) an event or condition that constitutes Good Reason, the
Company shall have 15 days from the date notice of such a termination is given
to cure such event or condition and, if the Company does so, such event or
condition shall not constitute Good Reason hereunder.

(b) The Company may terminate the Executive’s employment and the Executive may
terminate the Executive’s employment with the Company at any time for any reason
or no reason. If the Company terminates the Executive’s employment (and the
termination is not covered by Section 4 or 5.1), or the Executive terminates his
employment for Good Reason, then, in either such case, without duplication:

(i) the Executive shall receive the Accrued Benefits;

(ii) the Executive shall receive a single-sum payment by wire transfer of
immediately available funds in an amount equal to $950,000;

(iii) all outstanding unvested equity-based awards (including without limitation
stock options and restricted stock) held by the Executive shall fully vest and
shall become immediately exercisable, as applicable; and

(iv) Unless otherwise prohibited by the Employee Retirement Income Security Act
of 1974 (ERISA), the Internal Revenue Code of 1986, as amended (the “Code”) or
applicable law, the Executive and his eligible dependents shall continue to be
covered under the Benefits Plans as described in Section 3.4 for the 12-month
period following the termination of the Executive’s employment. The above
notwithstanding, in no event shall coverage be continued under such Benefit Plan
if the benefit is provided pursuant to insurance and the Executive is not
eligible for coverage as a result of his termination of employment or otherwise.
To the extent the Executive or his eligible dependents are only eligible for
coverage under any such Benefits Plans by reason of law commonly known as COBRA,
the Company will pay the employer’s portion of the COBRA premiums and will pay
or reimburse the Executive for Executive’s portion of such COBRA premiums, so
that collectively Executive and his eligible dependents are fully covered under
all such Benefits Plans for no cost, such payments (or reimbursements) to be
made for the 12-month period following the termination of the Executive’s
employment.

 

5



--------------------------------------------------------------------------------

Unless the payment is required to be delayed pursuant to Section 7.14(b) below,
the cash amounts payable to the Executive under this Section 5.2(b) (other than
Section 5.2(b)(iv)) shall be paid to the Executive within 60 days following the
date of his termination of employment with the Company pursuant to this
Section 5.2(b). In the event that the 60 day period following such termination
spans two calendar years, the amounts payable to the Executive under this
Section 5.2(b) shall be paid in the later calendar year.

5.3 Change of Control. In the event of a “Change of Control” (as defined below)
during the Term, all outstanding unvested equity-based awards then held by the
Executive shall fully vest and shall become immediately exercisable, as
applicable. In addition, if the Executive terminates his employment with Company
within six months following the date of a Change of Control, such termination
shall be deemed a termination by Executive for Good Reason covered by
Section 5.2. For purposes of this Agreement, “Change of Control” shall mean the
happening of any of the following:

(a) any “person,” including a “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), but excluding Daniel G. Cohen, any Family Member of Mr. Cohen, Mead Park
Capital Partners LLC, the Company, any entity or person controlling, controlled
by or under common control with Mr. Cohen, Mead Park Capital Partners LLC, any
Family Member of Mr. Cohen, the Company, any employee benefit plan of the
Company or any such entity, and any “group” (as such term is used in
Section 13(d)(3) of the Exchange Act) of which any of the foregoing persons or
entities is a member), is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of Parent
representing 50% or more of either (i) the combined voting power of Parent’s
then outstanding securities or (ii) the then outstanding Common Stock (in either
such case other than as a result of an acquisition of securities directly from
Parent or the Company); provided, however, that, in no event shall a Change of
Control be deemed to have occurred upon a public offering of the Common Stock
under the Securities Act of 1933, as amended (for purposes hereof, “Family
Member” means (x) a person’s spouse, parent, sibling and descendants (whether
natural or adopted), (y) any family limited partnership, limited liability
company or other entity wholly owned, directly or indirectly, by such person
and/or such person’s spouse, parent, sibling and/or descendants (whether natural
or adopted), and (z) any estate or trust for the benefit of such person and/or
such person’s spouse, parent, sibling and/or descendants (whether natural or
adopted)); or

(b) any consolidation or merger of Parent where the stockholders of Parent,
immediately prior to the consolidation or merger, would not, immediately after
the consolidation or merger, beneficially own (as such term is defined in Rule
13d-3 under the

 

6



--------------------------------------------------------------------------------

Exchange Act), directly or indirectly, shares representing in the aggregate 50%
or more of the combined voting power of the securities of the entity issuing
cash or securities in the consolidation or merger (or of its ultimate parent
entity, if any);

(c) there shall occur (i) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of Parent, other than a
sale or disposition by Parent of all or substantially all of Parent’s assets to
an entity, at least 50% of the combined voting power of the voting securities of
which are owned by “persons” (as defined above) who beneficially hold shares of
Common Stock immediately prior to such sale or (ii) the approval by stockholders
of Parent of any plan or proposal for the liquidation or dissolution of Parent,
as applicable; or

(d) the members of the Board at the beginning of any consecutive
24-calendar-month period (the “Incumbent Directors”) cease for any reason other
than due to death to constitute at least a majority of the members of the Board;
provided that any director whose election, or nomination for election by
Parent’s stockholders, was approved by a vote of at least a majority of the
members of the Board then still in office who were members of the Board at the
beginning of such 24-calendar-month period, shall be deemed to be an Incumbent
Director;

provided, however, Executive’s right to terminate this Agreement for Good Reason
under this Section 5.3 shall be conditioned on Executive’s providing transition
services for up to six months following such termination, to the extent
reasonably requested by the Company.

5.4 Parachutes. If any amount payable to or other benefit receivable by the
Executive pursuant to this Agreement would be deemed to constitute a Parachute
Payment (as defined below), alone or when added to any other amount payable or
paid to or other benefit receivable or received by the Executive which is deemed
to constitute a Parachute Payment (whether or not under an existing plan,
arrangement or other agreement), and would result in the imposition on the
Executive of an excise tax under Section 4999 of the Code, then the Parachute
Payments shall be reduced (but not below zero) so that the maximum amount of the
Parachute Payments (after reduction) shall be one dollar ($1.00) less than the
amount which would cause the Parachute Payments to be subject to the excise tax
imposed by Section 4999 of the Code. Any such reduction shall be made by first
reducing severance benefits (if any). “Parachute Payment” shall mean a
“parachute payment” as defined in Section 280G of the Code. The calculation
under this Section 5.4 shall be as determined by the Company’s accountants.
Unless the payment is required to be delayed pursuant to Section 7.14(b) below,
any additional payment payable to the Executive pursuant to this Section shall
be paid by the Company to the Executive within 5 days of receipt of the
Company’s accountants’ determination, which such determination shall be made to
the Company within 30 days of any event requiring payment to the Executive
hereunder.

 

7



--------------------------------------------------------------------------------

5.5 Execution of Release. The Executive acknowledges that all payments and
benefits due under Section 4 or this Section 5 (other than the Accrued Benefits)
are subject to his (or the Executive’s estate or beneficiaries in the case of
the death of the Executive) execution of a general release from liability of the
Company, Parent, and their respective Officers (including his successor),
Directors/Managers and employees, in a form reasonably satisfactory to the
Company, Parent, and the Executive, and such release becoming irrevocable by its
terms. Such release shall be provided by the Company and/or Parent, as
applicable, within 30 days following the date of termination of the Executive’s
employment. Notwithstanding anything to the contrary contained in this
Agreement, there shall be no restrictions on the Executive’s post-employment
activities in any such release, other than as expressly set forth in this
Agreement. If Executive fails to execute such release, or such release does not
become irrevocable, all such payments and benefits set forth in this Section 5
shall be forfeited.

5.6 No Mitigation. The Executive shall be under no obligation to seek other
employment or to otherwise mitigate the obligations of the Company and/or Parent
under this Agreement.

6. Covenants of the Executive.

6.1 Confidentiality. The Executive acknowledges that (i) the primary businesses
of the Company are its asset management business (managing assets through listed
and private companies, funds, managed accounts and collateralized debt
obligations) and its capital markets business (credit-related fixed income sales
and trading as well as new issue placements in corporate and securitized
products) (the “Businesses”); (ii) the Company is one of the limited number of
persons who have such a business; (iii) the Company’s Businesses are, in part,
national and international in scope; (iv) the Executive’s work for the Company
has given and will continue to give him access to the confidential affairs and
proprietary information of the Company; (v) the covenants and agreements of the
Executive contained in this Section 6 are essential to the business and goodwill
of the Company; and (vi) the Company would not have entered into this Agreement
but for the covenants and agreements set forth in this Section 6. Accordingly,
the Executive covenants and agrees during and after the period of the
Executive’s employment with the Company and its affiliates, the Executive
(x) shall keep secret and retain in strictest confidence all confidential
matters relating to the Company’s Business and the business of any of its
affiliates and to the Company and any of its affiliates, learned by the
Executive heretofore or hereafter directly or indirectly from the Company or any
of its affiliates (the “Confidential Company Information”), and (y) shall not
disclose such Confidential Company Information to anyone outside of the Company
except with the Company’s express written consent and except for Confidential
Company Information which is at the time of receipt or thereafter becomes
publicly known through no wrongful act of the Executive or is received from a
third party not under an obligation to keep such information confidential and
without breach of this Agreement.

 

8



--------------------------------------------------------------------------------

6.2 Noncompetition/Nonsolicitation.

(a) For a period of three months following the end of the Term (the “Non-Compete
Period”), regardless of the reason the Term of this Agreement ends, Executive
shall not, directly or indirectly, engage or participate in, or become employed
by, or affiliated with, or render advisory or any other services to, any person
or business entity or organization, of whatever form, that competes with the
Company or any of its subsidiaries (collectively, the “Company Affiliates”)
anywhere in North America or Europe.

(b) For a period of six months following the end of the Term, regardless of the
reason the Term of this Agreement ends, Executive shall not, directly or
indirectly, (i) solicit, induce, cause or otherwise attempt to solicit, induce
or cause any person who is employed or engaged by any of the Company Affiliates
to (A) end his or her employment or engagement with any of the Company
Affiliates, (B) accept employment or other engagement with any person or entity
other than any of the Company Affiliates, or (C) in any manner interfere with
the business of any of the Company Affiliates, or (ii) hire any person who was
an employee of any of the Company Affiliates at the time of such termination or
within the six-month period prior to such termination (provided, that this
clause (ii) shall not apply to any employee who has been terminated by any of
the Company Affiliates).

(c) For a period of six months following the end of the Term, regardless of the
reason the Term of this Agreement ends, the Executive shall not, directly or
indirectly, solicit, induce, direct or do any act or thing which interferes with
or adversely affects the relationship of any of the Company Affiliates with any
person or entity who was a material customer or client of such entities or with
whom such entities were actively seeking to form a business relationship either
at the time of the termination of the Executive’s employment or within the
six-month period immediately preceding such termination, or otherwise induce or
attempt to induce any such person or entity to cease doing business, reduce or
otherwise limit its business with any of the Company Affiliates. For purposes
hereof, “material customer or client” means a customer or client that is one of
the 25 largest customers or clients of such entity.

The Executive specifically acknowledges that the temporal and geographical
limitations hereof, in view of the nature of the Businesses, are reasonable and
necessary to protect the Company’s legitimate business interests.

6.3 Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Sections 6.1 and 6.2 (the
“Restrictive Covenants”) would result in irreparable injury and damage for which
money damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of Sections
6.1 or 6.2, the Company and its affiliates, in addition to, and not in lieu of,
any other rights and remedies available to the Company and its affiliates under
law or in equity (including, without limitation, the recovery of damages), shall
have the

 

9



--------------------------------------------------------------------------------

right and remedy to have the Restrictive Covenants specifically enforced by any
court having equity jurisdiction, including, without limitation, the right to an
entry against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary and permanent), without posting a bond, against violations,
threatened or actual, and whether or not then continuing, of such covenants.

7. Other Provisions.

7.1 Severability. The Executive acknowledges and agrees that (i) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(ii) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

7.2 Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

7.3 Enforceability; Jurisdiction; Arbitration. Any controversy or claim arising
out of or relating to this Agreement or the breach of this Agreement (other than
a controversy or claim arising under Section 6, to the extent necessary for the
Company (or its affiliates, where applicable) to avail itself of the rights and
remedies referred to in Section 6.2) that is not resolved by the Executive and
the Company (or its affiliates, where applicable) shall be submitted to
arbitration in New York, New York in accordance with the law of the State of New
York and the procedures of the American Arbitration Association. The
determination of the arbitrator(s) shall be conclusive and binding on the
Company (or its affiliates, where applicable) and the Executive and judgment may
be entered on the arbitrator(s)’ award in any court having jurisdiction.

 

10



--------------------------------------------------------------------------------

7.4 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, telegraphed, telexed,
sent by facsimile transmission or sent by certified, registered or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, telegraphed, telexed or sent by facsimile transmission or, if
mailed, five days after the date of deposit in the United States mails as
follows:

 

  (i) If to the Company, to:

IFMI, LLC

Cira Centre

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Attention: General Counsel

 

  (ii) If to the Executive, to the most recent home address on file;

With a copy (which shall not constitute notice) to:

Morrison Cohen LLP

909 Third Avenue

New York, NY 10022

Attn: Jeff Laska

Any such person may by notice given in accordance with this Section 7.4 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

7.5 Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

7.6 Waivers and Amendments. This Agreement may be amended, superseded, canceled,
renewed or extended, and the terms hereof may be waived, only by a written
instrument signed by all parties. No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

7.7 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

7.8 Assignment. This Agreement shall be binding upon and inure to the benefit of
the parties and their respective successors, heirs (in the case of the
Executive) and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company except that such rights
or obligations may be assigned or transferred

 

11



--------------------------------------------------------------------------------

pursuant to a merger or consolidation in which the Company is not the continuing
entity, or the sale or liquidation of all or substantially all of the assets of
the Company; provided, however, that the assignee or transferee is the successor
to all or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.

7.9 Withholding. The Company shall be entitled to withhold from any payments or
deemed payments any amount of tax withholding it determines to be required by
law.

7.10 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

7.11 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two copies hereof each signed by one
of the parties hereto.

7.12 Survival. Anything contained in this Agreement to the contrary
notwithstanding, the provisions of Sections 5 and 6 and any other provisions of
this Agreement expressly imposing obligations that survive termination of
Executive’s employment hereunder, and the other provisions of this Section 7 to
the extent necessary to effectuate the survival of such provisions, shall
survive termination of this Agreement and any termination of the Executive’s
employment hereunder.

7.13 Existing Agreements. The Executive represents to the Company that he is not
subject or a party to any employment or consulting agreement, non-competition
covenant or other agreement, covenant or understanding which might prohibit him
from executing this Agreement or limit in any manner whatsoever his ability to
fulfill his responsibilities hereunder.

7.14 Section 409A.

(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
section 409A. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. For purposes of section 409A
of the Code, each payment made under this Agreement shall be treated as a
separate payment. In no event may the Executive, directly or indirectly,
designate the calendar year of payment.

 

12



--------------------------------------------------------------------------------

(b) Payment Delay. Notwithstanding any provision to the contrary in this
Agreement, if on the date of the Executive’s termination of employment, the
Executive is a “specified employee” (as such term is defined in section
409A(a)(2)(B)(i) of the Code and its corresponding regulations) as determined by
the Board (or its delegate) in its sole discretion in accordance with its
“specified employee” determination policy, then all cash severance payments
payable to the Executive under this Agreement that are deemed as deferred
compensation subject to the requirements of section 409A of the Code shall be
postponed for a period of six months following the Executive’s “separation from
service” with the Company (or any successor thereto). The postponed amounts
shall be paid to the Executive in a lump sum within 30 days after the date that
is 6 months following the Executive’s “separation from service” with the Company
(or any successor thereto). If the Executive dies during such six-month period
and prior to payment of the postponed cash amounts hereunder, the amounts
delayed on account of section 409A of the Code shall be paid to the personal
representative of the Executive’s estate within 60 days after Executive’s death.
If any of the cash payments payable pursuant to this Agreement are delayed due
to the requirements of section 409A of the Code, there shall be added to such
payments interest during the deferral period at an annualized rate of interest
equal to 5%.

(c) Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the Executive’s lifetime (or during a short period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of all
eligible expense will be made on or before the last day of the taxable year
following the year in which the expense is incurred, and (iv) the right to
reimbursement is not subject to the liquidation or exchange for another benefit.
Any tax gross up payments to be made hereunder shall be made not later than the
end of the Executive’s taxable year next following the Executive’s taxable year
in which the related taxes are remitted to the taxing authority.

7.15 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

IFMI, LLC By:  

/s/ Daniel G. Cohen

Name:   Daniel G. Cohen Title:   Chief Executive Officer & Chief Investment
Officer INSTITUTIONAL FINANCIAL MARKETS, INC. By:  

/s/ Daniel G. Cohen

Name:   Daniel G. Cohen Title:   Chief Executive Officer & Chief Investment
Officer

/s/ Lester R. Brafman

Lester R. Brafman

 

14